Title: To George Washington from a Board of General Officers, 28 June 1779
From: Board of General Officers
To: Washington, George


        
          New Windsor 28th June 1779.
        
        The Board of General Officers orderd to sit the 25th to decide respecting a number of persons prisoners With the Enemy, who of them have broke their Parole, and who of them are Military Prisoners. Beg leave to Report the following state of their Cases and their Opinion upon them.
        Colonel John Hannom was a Militia Colonel in Chester County Pensylvania; was in actual service, and made prisoner by the Enemy on their way from Brandiwine to Philadelphia. He was afterward admitted to a limitted parole at the Golden swan in the City: That from an indulgence of walking the street, granted him by Serjeant Serrit without authority, he took the opportunity of a dark night of making his escape. The Board are of opinion that he broke his parole.
        Lieutenant Colonel Persival Frazer and Major William Williams belonging to the Continental army, were kept close prisoners, either in the State-house, or new Goal in Philadelphia. They were afterwards admitted to a limitted parole in the City for their health. In this situation they received a verbal summons left at their quarters to repair to the Golden Swan, where they were put under close confinement. Under these circumstances they made their escape, having never given any other parole, either verbal or written, which all the other prisoners in the Swan had done. The Board are of opinion therefore, that their escape was justifiable.
        
        Mr Bowne was not an Officer when he was made prisoner, which appears from the best information we can get. To decide positively upon this matter, it will be necessary to have the Muster-rolls of Colonel Bonds Regiment of Massachusets State. If it shall be found that he was an Officer, the Board are clearly of opinion, that he has broke his parole.
        Pardon Burlingham appears, by Major Skinners information to have been a private in Captain Vandyckes company of Granadiers in Colonel Lashers Regiment of New york five-months-men. He made his escape and cannot be accounted for except as a private.
        William Bowers being made a prisoner not under arms, nor in actual service, cannot be accounted for as a military prisoner, but only as a common Citizen.
        Lewelling Young being taken under similar circumstances with Mr Bowers, cannot be consider’d as a military prisoner.
        Lt Andrew Forest a prisoner on parole, taken from Long Island by Mr Mariner, with a party of Continental troops. The Board are of opinion that his release depend upon a future contract with the Enemy; whether all prisoners taken hereafter under similar circumstances shall be held by their paroles.
        Lt Daniel Cressop made his escape from a guard order’d by Colonel Axtell to take him into custody while he was a prisoner on parole. The Board are of opinion that his escape is legal; his parole being cancel’d by his being put under guard.
        Lt Thomas Mercer. The Board from enquiry can find no such person, ever having been in any of the Jersey Regiments, and therefore he cannot be accounted for.
        Isaac Warrel was a Citizen taken near Frankford from his own house not in actual service, and therefore cannot be consider’d a military prisoner.
        Lt Robert Cammell was not justifiable in coming away, and therefore ought to be accounted for.
        Lt Jonathan Porter made his escape from the State house while under guard in Philadelphia. The Board are of opinion his escape was justifiable.
        John McClure, James Fletcher, Jonathan Rogers, and Holderby Lankford, Navy prisoners, and therefore cannot be accounted for in the Land service.
        John Ogburn, Thomas Millard, John Blake, and Robert Rankin, all Citizens and not in service when taken prisoners, as appears by a subscrib’d list, taken of the prisoners in the possession of the enemy; given in by the prisoners themselves of their situation, Rank and

manner of being taken, a Copy of which list, was lodg’d in Mr Loring’s Office.
        William Marriner continued in New York when the Enemy took possession of the City; was not in service, and therefore cannot be consider’d in a military character.
        John Brown Surgeon. The Commissary General of prisoners can give no information, whereby the Board can decide in his case.
        Charles Roberts Commissary, made prisoner by the Enemy while in Philadelphia, was kept under confinement for some considerable time, and afterwards releas’d by the Enemy without parole for services render’d them in informing them of the manner in which our Officers made their escape. The board think he ought not to be accounted for.
        Colonel Thomas Thomas, West Chester Militia. It is doubtful whether he was a military prisoner; but if he was, his escape was unjustifiable.
        Colonel Hale has return’d.
        Colonel Swoop, Lt Colonel Frederick Bellenger and Lt Colo. Nicholas Luz, prisoners on parole, and not return’d agreable to the summons of the Commissary General of Prisoners. The Board consider them as breakers of their paroles.
        Lt Colonel Christopher Greene. The Board consider him as actually exchang’d; his parole having been given up. Nevertheless, if it shall appear hereafter, that the Cannadian Officer for which he was exchang’d, did not hold the Rank which he sign’d a parole for, than an equivalent shall be given in lieu of him.
        Major William Ellis appears from a Certificate of his Neighbours, incapable of obeying the summons of the Commissary General of prisoners and therefore to be accounted for when his right of exchange shall happen, or return when his health will permit.
        Major Brigade, Daniel Hamel, is consider’d a suspicious character, being now in confinement by order of Governor Clinton, to whom we think the matter should be refer’d; the suspicions appearing to us such as to render him an unfit person to be exchang’d.
        Captain Samuel Fisher has return’d.
        Captain John Spotswood is prevented returning from the State of his wounds. A satisfactory account of which has been made to the Commissary General of prisoners.
        Captain George Gilchrist, prisoner on parole, has never been order’d to return, being omitted in the enemy’s former list.
        Lt James Smith has return’d.
        Lt William Cohoon has been summons’d but not return’d, nor

given any satisfactory reasons for his conduct, which is consider’d a breach of parole.
        Jacob Bright cannot be consider’d a military prisoner being taken from his own house and not in service.
        Lt Henry Jeans and Peter Wiser, Officers on parole have been summons’d to return and have not obey’d, nor given any satisfactory reasons for their conduct, and therefore consider’d by the Board as breakers of their paroles.
        Benjamin Hickhock return’d as a Lieutenant. It is very doubtful whether he holds any Rank, or ever did in the Continental service. But if he was in Commission and in actual service at the time of his being taken, The Board are of opinion that he has broke his parole.
        Samuel Wilcox Lt a prisoner on parole, has been summons’d to return, and has not obey’d it, nor given any reasons for the neglect. The Board therefore consider him as having broke his parole.
        Mr Ryerson not being in Commission at the time he was made prisoner by the enemy, can be consider’d in no other light than a Citizen.
        Andrew McMinn being taken not in actual service cannot be accounted for only as a Citizen.
        Ensign John spoor, prisoner on parole, summons’d to ret⟨urn⟩ but has not obey’d the summons, nor given any reason for the neglect, is theref⟨ore⟩ consider’d as having broke his parole.
        Solomon Bush D. A. General, in the Militia service; ⟨pri⟩soner on parole, has furnish’d a certificate from Docr Glentworth of his ina⟨bi⟩lity to return; The Board think it sufficient, and that he return as soon as he is able; or that he be accounted for, when his right of exchange may happen.
        Daniel Kanady Adjt under similar circumstances with Major Bush; The Board are of the same opinion with respect to him.
        Lt William Brentnal, prisoner on parole, has been summons’d to return, but has not obey’d it, nor given any satisfactory rea⟨son⟩ for the neglect. The Board consider him as having broke his parole.
        The Board consider all prisoners on parole, that have made their escape from the enemy, and have not given satisfactory reason⟨s⟩ to justify their conduct, as having broken their paroles.
        
          Nath. Greene Major Gene⟨ral⟩ Presid⟨ent⟩Stirling, Major GenlThe Baron De Kalb. M.G.Steuben M: GlH. Knox B.G. ArtilleryWm Woodford Brig: Ge⟨nl⟩

P. Muhlenberg B.G.Wm Irvine B: Genl
        
      